This conviction was for arson. Appellant was confined in the calaboose at Jacksonville. During the night, the building was set on fire, in the room in which he was confined, by which means he secured his escape.
The contention below was, that if defendant did the burning in order to secure his escape, such burning would not constitute the crime of arson.
Such seems to have been the view entertained by the Supreme Court in Delaney's case, 41 Tex. 601; but that case was expressly overruled by the Court of Appeals, in Smith's case, 23 Texas Criminal Appeals, 357; and we are of opinion that the latter case enunciates the correct doctrine.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.